Citation Nr: 9926341	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to service-connected right knee disorder.  

2.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issues of entitlement to service connection for a back 
disorder as secondary to a knee disorder and entitlement to a 
TDIU due to service-connected disabilities will be addressed 
at the end of this decision under the heading, "REMAND."  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder, to include PTSD, by rating actions in November 1990 
and January 1991 on the basis that the diagnosis of PTSD was 
based on stressors outside the veteran's military experience.  

2.  The evidence submitted since January 1991, which is not 
duplicative of material already considered, consists of 
written and oral testimony as provided by the veteran; and 
private and VA clinical records dated from 1990 through 1998.  

3.  No competent medical evidence has been added to the 
record since 1991 showing verification of alleged stressors, 
and the veteran's lay evidentiary assertions are not 
competent to establish PTSD of service origin.  


CONCLUSION OF LAW

The January 1991 decision is final as to entitlement to 
service connection for PTSD, and as the evidence submitted 
since that determination is not new and material, the claim 
of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen for a possible head injury in 1962 
manifested by confusion and dizzy spells.  No psychiatric 
disorder was clinically diagnosed.  Records from 1963 show 
that he was hospitalized in April 1963 for gastrointestinal 
complaints.  At that time, it was noted that he had latent 
homosexual tendencies.  A hospital report from May through 
November 1963 reflects that he was hospitalized for a right 
thigh femoral abscess.  The abscess was surgically excised 
and later drained when the abscess returned.  The Board notes 
that records from this period of time do not relate this 
injury to being beaten by others.  The hospital report of 
this period makes reference to the veteran undergoing 
psychiatric evaluation.  He was reportedly found to have a 
severe personality disorder.  

SMRs show that the veteran sustained a gunshot wound (GSW) of 
the right popliteal rea while practicing "quickdraw" in 
November 1964.  Because of a history of depression and 
suicide attempts, he was referred for another psychiatric 
evaluation in January 1965.  This report reflects that the 
veteran had a long history of adjustment problems prior to 
and during service.  The diagnostic impression was inadequate 
personality with masochistic tendencies.  At time of 
separation examination in January 1965, no psychiatric 
disorder was indicated.  

A postservice VA examination in January 1968 does not reflect 
psychiatric complaints or diagnoses.  Private records from 
the 1970s through 1981 pertain to treatment for other 
disabilities.  

In a June 1982 statement, the veteran reported that he was in 
an altercation with a sergeant and two other men during 
service.  He was slapped around and taken to the company 
commander where the sergeant accused the veteran of striking 
him.  The commander told the veteran that charges were going 
to be pressed against him unless he accepted a general 
discharge.  If he did so, he would not face charges as a 
result of this incident.  He accepted the general discharge.  

VA records from 1984 include a VA orthopedic examination 
regarding the veteran's right extremity complaints.  The 
veteran gave a history of being kicked in the right thigh 
during service.  Private records from 1986 through 1988 
reflect treatment for right knee, right thigh, and low back 
complaints.  

In a December 1989 statement by the veteran, he requested 
that service connection be granted for a nervous condition.  
He said that he was treated during service and thereafter for 
psychiatric symptoms.  Subsequently, he submitted private 
records dated in 1982 and 1983 which reflect that he was seen 
for complaints of rage, anger, and sleep disturbance 
attributed to PTSD.  His stressors stemmed from his 
experiences as a prison guard.  No military stressors were 
indicated.  In February 1983 a private physician diagnosed 
adjustment disorder with mixed features.  The veteran related 
stressors at the time related to his work as a corrections 
officer.  He said that he was harassed after he pointed out 
deficient safety features in the prison to the press.  The 
lack of these features had resulted in the beating death of a 
fellow officer.  

Additional records dated in 1983 show that the appellant 
continued to be seen for psychiatric counseling.  He was 
hospitalized in late 1983 and once again described stressors 
related to his work as a corrections officer.  He felt that 
he was viewed as a "troublemaker."  The diagnoses included 
PTSD.  

In a January 1990 statement, a counselor submitted a letter 
in which it was noted that the veteran had suffered traumatic 
experiences in childhood, during service, and in his 
postservice work as a prison guard.  The diagnosis was PTSD.  

In a November 1990 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, in that no such disorder was diagnosed during service, 
and because the initial diagnosis of PTSD in 1982 was based 
on postservice stressors.  

Added to the record in January 1991 were service personnel 
records to include a document indicating that based on a 
personal interview by the Chief of the Mental Hygiene 
Consultation Clinic, the veteran was to receive a general 
discharge.  (The Board notes that service records reflect 
that this was later upgraded to an honorable discharge.)  
Also received was a statement by the veteran in which he 
reported that five men tied him up and beat him during 
service.  He said that this incident occurred because the man 
he had paid to take his duty one night failed to show up, 
resulting in the loss of hot water and heat in the barracks.  
He ultimately had to be treated for right leg problems that 
resulted from this beating.  He received psychiatric 
treatment also, during service and thereafter.  

In January 1991, the RO denied service connection for PTSD 
and the veteran was informed of the denial that month.  He 
did not appeal.  All of the evidence summarized above was of 
record at the time of the January 1991 denial.  This decision 
is the last final denial of the appellant's claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Evidence received subsequent to the 1991 denial includes 
private and VA treatment records as well as written 
statements and testimony by the veteran.  Specifically, 
records from the early 1990s reflect continued treatment for 
knee and low back complaints.  Also added to the claims file 
was a private social worker's November 1992 opinion that the 
veteran was unemployable due to his psychiatric symptoms.  It 
was noted that he had seen the veteran on an outpatient basis 
since 1991.  Also added was a private February 1995 
neuropsychological evaluation which included a diagnosis of 
PTSD.  The examiner noted that the appellant had multiple 
neurological risk factors including a fall down a flight of 
stairs as a child, extremely high fevers as the result of an 
infected leg while in the service, an automobile accident at 
age 20, and possible premorbid learning disability.  
Psychological trauma suffered during his employment at a 
prison was also noted.  

In September 1996, the veteran filed a claim for PTSD stating 
that this disorder was the result of being shot during 
service.  

VA records from 1993 through 1996 essentially reflect 
treatment for disabilities not at issue.  It is noted, 
however, that a private therapist's statement dated in 
November 1996 reflects that the veteran had been treated for 
PTSD.  The therapist noted that the veteran first came to 
that facility for treatment in 1989 and that he had a 
confirmed diagnosis of PTSD at that time.  It was reported 
that a great deal of attention was placed on the trauma that 
the veteran experienced in the military and as a corrections 
officer.  Since the inservice trauma came first, the 
therapist said that he had always "assumed that [the 
veteran] already had PTSD before he went to work for the 
California prison system and that his experiences there made 
it worse."  

In a June 1997 statement, the veteran reiterated his 
contention that he had been beaten during service and that 
this precipitated his psychiatric symptoms.  

In a September 1997 RO decision, it was determined that new 
and material evidence sufficient to reopen the claim of 
service connection for PTSD had not been submitted.  

In November 1997, the veteran submitted a statement in 
support of his claim for PTSD.  The gist of his arguments has 
already been summarized.  

At a personal hearing in January 1998, the veteran testified 
that while he did not serve in combat during military 
service, he suffered from PTSD as a residual of several acts 
that happened to him during service.  He said that he was 
beaten up and ultimately hospitalized for a period of over 
three hundred days for his injuries.  [Tr. at 8.]  He was 
admitted because he was spitting up blood, had a high 
temperature, and right thigh pain.  His first sergeant put 
pressure on him not to report that the actual nature of his 
injuries was from the beating.  Tr. at 8.  The veteran said 
that he and others had paid another soldier to watch two 
buildings that they had been assigned to guard so that they 
could attend a social function.  Tr. at 9.  The soldier 
failed to show up and when the veteran returned, he was 
accosted by five soldiers who paraded him around in his 
underwear.  He was struck in the face, nose, stomach, ribs, 
and groin.  He balled up on the floor in an attempt to 
protect himself and was struck in the right thigh.  The 
veteran indicated that he did not report his injuries to 
Military Police or other superiors.  He also said that during 
his hospitalization, he was encouraged to admit that he was a 
homosexual.  Tr. at 11.  They sent him to a physician for his 
psychiatric symptoms, and he said that he told this doctor 
that he was beaten up.  He also said that there was an 
investigation.  He added that records to corroborate these 
facts are missing from his claims file.  Tr. at 12.  He 
indicated that he was not in contact with any member of his 
family during this time.  Tr. at 13.  He continued to be seen 
for psychiatric counseling.  Tr. at 14.  

Subsequently submitted VA treatment records dated from 1996 
through 1998 primarily reflect treatment for disabilities 
other than the psychiatric disorder at issue.  The veteran's 
PTSD, however, was indicated upon treatment record in January 
1996, and the veteran reported stressors from his work as a 
corrections officer and during his military service.  

At a personal hearing in June 1999, the veteran testified in 
support of his claim.  He once again provided details 
regarding the alleged inservice beating.  He noted that 
several of the men who beat him up were from the company next 
door.  He was told by his first sergeant that as he was not 
hurt too badly, and he should keep it to himself.  Over the 
weekend, however, he was unable to hold down food and was 
vomiting blood.  He went on sick call the following Monday.  
He was soon found to have a hematoma to the right thigh [tr. 
at 4], and due to complications, he was in the 


hospital for an extended period of time.  Again, he 
reiterated that there was some form of investigation 
conducted.  Tr. at 5.  He testified that he was harassed by 
two different sergeants during service, and ultimately 
received a reduced discharge due to inefficiency.  Tr. at 8-
9.  He said that he continued to be seen for his PTSD.  Tr. 
at 9.  He also reported stressors that he suffered in his 
work as a corrections officer, and he felt that he was 
treated at that job just the same as he was during service.  
Tr. at 10.  He felt that his superiors in the army and at 
this job wanted to "run me out."  Tr. at 10.  

Pertinent Laws and Regulations  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Notwithstanding the lack of a diagnosis of a 
psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

Because the appellant's claim of entitlement to service 
connection for PTSD had been previously denied by the 
unappealed rating decision, it can only be reopened by the 
presentation of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302(a) (1998).  Under applicable law, VA must reopen a 
previously and finally disallowed claim when "new and 
material 


evidence" is presented or secured with regard to that claim.  
See Stanton v. Brown, 5 Vet. App. 563, 566-657 (1993).  If 
new and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108 (West 1991).  

By "new and material evidence" is meant that which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

"New" evidence is that which was no previously of record.  
As to its materiality, the Board notes that in Hodge v. West, 
155 F3d. 1356 (Fed. Cir. 1998), the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R. § 3.156(a).  However, in Hodge, the 
previously existing requirement that a presumption of 
credibility be accorded to the new evidence was left intact 
sub-silentio.  

Evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justis v. Principi, 3 Vet. App. 510, 512 
(1992).  

Analysis

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  Having done so, and having reviewed 


all of the evidence obtained since the appellant's claim was 
denied in January 1991, the Board finds that new and material 
evidence has not been submitted to warrant the reopening of 
the appellant's claim.  See Glynn v. Brown, 6 Vet. App. 523, 
528-529 (1994).  

The "old evidence" and the "new evidence" have been 
summarized in the factual background portion of this 
decision.  

The adjudication of a claim for service connection for PTSD 
in a veteran who engaged in combat requires the evaluation of 
the evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the appellant's military record, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) West 1991); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  In this case, this is 
not for application as it is not alleged that the veteran 
engaged in combat.  

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R. § 3.304(f), 
requires the presence of three elements: (1) A current, 
clear, diagnosis of PTSD; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a casual nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen, supra.  

A diagnosis of PTSD was of record in January 1991.  Regarding 
the initial § 3.304(f) PTSD element, if there is a current, 
clear, and unequivocal diagnosis of record from a mental-
health professional, it is presumed to have been made in 
accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, supra.  In this respect, the several 
diagnoses of PTSD obtained since the January 1991 denial of 
the appellant's claim are not new in the sense that these 
diagnoses support an element of the PTSD analysis (PTSD 
diagnosis) which has already been established.  

The appellant's claim was denied in November 1990 and January 
1991 because of the lack of a cognizable stressor.  As to 
this second § 3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the appellant was 
"engaged in combat with the enemy."  In this case, as 
discussed above, the veteran does not allege such combat.  
Instead, his primary argument is that his PTSD is the result 
of an inservice beating which resulted in an extended 
hospitalization.  

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed inservice stressors.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Upon this review, the Board has carefully considered all 
evidence of record, to include the appellant's accounts of 
his inservice tenure.  The appellant has not presented any 
information, nor has such been adduced, to suggest that his 
service duties were anything more than what was known in 
January 1991.  His contentions have essentially remained 
unchanged.  At that time, as now, he contended that he had 
PTSD as a result of an inservice beating with resultant, 
extensive hospitalization.  

Because the veteran is not a combat veteran, there must be 
produced substantiating evidence that the claimed inservice 
stressors occurred.  In and of themselves, the appellant's 
lay testimony regarding the occurrence of the claimed 
stressors is insufficient and must be corroborated by 
"credible evidence."  Doran v. Brown, 6 Vet. App. 283 
(1994); Samuels v. West, 11 Vet. App. 433 (1998).  Having 
examined the evidence of record relative to the appellant's 
claimed stressors independent of the application of 
38 U.S.C.A. § 1154(b), (which is not for application as the 
veteran is not a combat veteran), the Board finds that such 
claimed stressors have not been substantiated by credible 
evidence.  

As noted earlier, the veteran's contentions have not changed 
since the prior denial of the claim.  It was known at the 
time of the denial in 1991 that the veteran alleged that his 
PTSD was the result of an inservice beating with subsequent 
extensive hospitalization.  While he has asserted that he is 
at a loss to explain why there are no records of the 
resulting investigation of this incident, there is nothing in 
the record to suggest that any additional records would be 
forthcoming if additional attempts were made to obtain such.  
The Board notes that at various times in statements and in 
testimony the veteran has indicated that he essentially kept 
the details of this incident quiet as requested by his first 
sergeant.  Thus, it would appear that no such corroborative 
records are available, and at any rate, the veteran's 
assertions of an inservice beating are contradicted by the 
medical evidence of record which includes contemporaneous 
SMRs.  Since the initial denial he has provided no additional 
evidence in order to perform a more detailed search.  
Moreover, the veteran never intimated that he suffered 
inservice stressors, particularly the beating incident, until 
many years after service.  The Board notes that when PTSD was 
initially diagnosed in the early 1980s, the only 
precipitating stressors were related to his job as a 
corrections officer.  The Board points out that the duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  In short, the veteran has not proffered new 
information as to his claimed stressors.  

With respect to the third 38 C.F.R. § 3.304(f) element, the 
Board notes that several of the appellant's treating 
physicians have diagnosed him to have PTSD which relates, at 
least, in part,  to one or more incidents of his military 
service.  However, these reports are not determinative of the 
occurrence of the claimed stressors.  See Moreau, supra.  The 
second element of the 38 C.F.R. § 3.304 element has not been 
satisfied by means of new and material evidence, and for that 
reason the claim fails.  



To sum up, because the appellant is not a combat veteran and 
the additional evidence presented since the January 1991 
decision does not substantiate the occurrence of the claimed 
stressors, the appeal will be denied on the basis of the lack 
of new and material evidence to warrant reopening of the 
claim.  


ORDER

New and material evidence sufficient to reopen the claim not 
having been presented, service connection for PTSD is denied.  


REMAND

The appellant contends, in substance, that he has a low back 
disorder which was caused by his service-connected right knee 
disorder; therefore, he believes service connection is 
warranted.  The Board notes that the veteran has specifically 
noted at personal hearings that his current contention 
regarding the low back is that his back problem is secondary 
to his service-connected right knee disorder.  (Service 
connection for a back disorder on a direct basis was denied 
by the RO in January 1968 and November 1993.)  The issue on 
appeal is based on a secondary analysis only.  This claim was 
initially filed in September 1996.  

Service connection is in effect, inter alia, for GSW 
residuals of the right popliteal area with scar and right 
knee disability.  At a personal hearing in January 1998, the 
veteran testified that his current back problems were 
secondary to his service-connected right knee disability.  He 
said that he had been told that this was so by a VA 
physician.  Tr. at 2.  He argued that his altered gait of 
over 30 years had resulted in a back condition.  Tr. at 4.  

At a more recent personal hearing in June 1999, he again 
stated that he had been told by a VA physician that his 
current back problems were related to his service-connected 
right knee.  He indicated that he continued to be seen for 
his back problems.  Tr. at 12.  He was going to be seen by 
his VA orthopedic surgeon (Dr. Q....) following this hearing.  
Tr. at 13.  He said that he would obtain a statement from 
this physician to support his contention and add it to the 
record.  Tr. at 14.  No such statement is of record.  

VA is held to have constructive notice of documents generated 
by VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for further development with regard to this issue.  
The TDIU claim must be deferred pending completion of this 
development.  Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right knee or low back since March 
1998.  The RO should specifically request 
the VA Medical Center in Fort Harrison, 
Montana, to provide any such records.  It 
is noted that the veteran indicated at 
the June 1999 hearing that additional 
medical records existed at that facility 
as he continued to be seen by his 
orthopedic surgeon there.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development has been 
conducted and completed in full.  If the 
claim for secondary service connection is 
deemed to be well grounded, a VA 
examination with medical opinion should 
be obtained.  The RO should readjudicate 
the claim for service connection for a 
low back disorder on a secondary basis 
and the TDIU claim.    

If the originating agency, after readjudicating the claim, 
determines that the appellant's claim may not be allowed, it 
should provide the appellant and his representative with an 
appropriate supplemental statement of the case, indicating 
that he has a reasonable time to respond, and return the case 
to the Board for further appellate consideration, if 
appropriate.  

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted as to the issue addressed in this REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals







